Affirmed and Memorandum Opinion filed February 10, 2005








Affirmed and Memorandum Opinion filed February 10,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00943-CV
____________
 
IN THE
INTEREST OF D.C., a Child
 

 
On Appeal from the
313th District Court
Harris County,
Texas
Trial Court Cause No.
04-00900J
 

 
M E M O R A N D U M   O P I N I O N
Appellant Michelle Robertson challenges the trial court=s order terminating her parental
rights to her minor child, D.C. 
Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
This Court has concluded that the briefing requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967) are appropriate and
applicable in an appeal from an order terminating parental rights.  In re D.E.S., 135 S.W.3d 326, 330
(Tex. App.CHouston [14th Dist.] 2004, no
pet.).  Counsel=s brief meets the requirements of
Anders by presenting a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).




A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  As of this
date, more than forty-five days have elapsed and no pro se response has been
filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 10, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost.